        Case 1:20-cv-00484-JGK-DCF Document 111 Filed 05/27/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------------X




                                                  ----
                                                  ----------------------------------------
 JANE DOE,

 Plaintiff,

 v.                                                                                          20-cv-00484-JGK
 DARREN K. INDYKE and RICHARD D.
 KAHN, in their capacities as executors of
 the ESTATE OF JEFFREY E. EPSTEIN,
 GHISLAINE MAXWELL, an individual,

          Defendants.

  ------------------------------------------------------X


         AFFIDAVIT IN SUPPORT OF DEFENDANT GHISLAINE MAXWELL’S
                APPLICATION FOR COSTS AGAINST PLAINTIFF

         I, Laura A. Menninger, declare pursuant to 28 U.S.C. § 1746 and under penalty of perjury

that:

         1. I am counsel for defendant, Ghislaine Maxwell in Doe v. Indyke, et al., No. 20-CV-

00484-JGK (S.D.N.Y.). I am personally familiar with the costs incurred in connection with the

litigation.

         2. I am submitting this Declaration in support of Ghislaine Maxwell’s Bill of Costs and

application for an award of costs against Jane Doe ("Plaintiff") in this action.

         3.   On January 15, 2021, Plaintiff filed a Motion to Dismiss with Prejudice Pursuant to

FRCP 41(a)(2). Dkt. 91. Ms. Maxwell responded on January 29 (Dkt. 93), and further litigation

regarding the dismissal occurred over the succeeding months.
      Case 1:20-cv-00484-JGK-DCF Document 111 Filed 05/27/21 Page 2 of 3




        4. On March 8, 2021, this Court issued a Memorandum Opinion and Order which

determined, inter alia, that granted the dismissal with prejudice subject to certain conditions.

Dkt. 98. Among the conditions were that Ms. Maxwell is permitted to seek her costs related to

this action from Plaintiff. Id. at 7. The parties accepted the Court's conditions and on March 19,

this Court issued an Order dismissing the case and ordering the conditions. Dkt. 102.

        5. This Court determined that Ms. Maxwell is the "prevailing party for the purposes of

Rule 54(d). Dkt. 98 at 5. Accordingly she is entitled "under Rule 54(d), [to] 'costs-other than

attorney's fees." Id. (quoting Rule 54(d)).

        6. Because discovery was stayed in the case by Magistrate Judge Freeman, the costs

were in fact de minimis. Nevertheless, Ms. Maxwell exercises her right to recovery of those

costs pursuant to Rule 54(d).

        7. Pursuant to 28 U.S.C. § 1923, Ms. Maxwell is entitled to Docket Fees for

discontinuance of a civil action in the amount of $5.

        8. Additionally, Ms. Maxwell incurred $8.70 in search and printing costs from PACER

associated with this case.

        9. The total costs sought by Ms. Maxwell therefore is $13.70.

      10. The Bill of Costs attached to the Notice and its exhibits evidence the costs incurred

by Ms. Maxwell in defense of this action.

      11. Each of the costs claimed are allowed by law, specifically Local Civil Rule 54.1.

Each are correctly stated and were necessarily incurred.

       I swear under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge.




                                                 2
Case 1:20-cv-00484-JGK-DCF Document 111 Filed 05/27/21 Page 3 of 3




 Executed on Dated: May 27, 2021.


                                    s/ Laura A. Menninger
                                    Laura A. Menninger




                                      3
